DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11, 13-14 and 22-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2022.
Applicant's election with traverse of Species A, figures 1-5 and claims 1-10, 12, 15-21 and 24 in the reply filed on 10/31/2022 is acknowledged.  The traversal is on the ground(s) that there would not be a burden on the Examiner to search all the species.  This is not found persuasive because the heat exchanger and tank and flow path configurations are all different and would require various search strategies unique to each species.
The requirement is still deemed proper and is therefore made FINAL.

The applicant asserts that claim 5 reads on Species A, however, the Examiner deems claim 5 readable only on Species C and D because the claimed room as described in Para 0057 and 0066, which is only shown in Species C and D. Claim 5 stands withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US Publication No.: 2007/0175610).
With respect to claim 1, Yeh discloses a liquid cooling device (Fig. 1), configured to be in fluid communication with a heat absorbing component (16), comprising: a first tank (Fig. 8, tank 70), a second tank (Fig. 8, 68) and a third tank (Fig. 8, 69), wherein the second tank has a first connector (76), the third tank has a second connector (77), and the first connector and the second connector are configured to be in fluid communication with the heat absorbing component via pipes (Fig. 8, 68 and 69 are in fluid communication with 16 via pipes); and a channel structure (Fig. 8, pipes 71 and 72), wherein the second tank and the third tank are in fluid communication with the first tank via the channel structure (Fig. 8, 71 and 72 are connected to 70); wherein orthogonal projections of the second tank and the third tank onto the first tank do not overlap with each other (Fig. 8, 71 and 72 project onto 70 and do not overlap).
With respect to claim 3, Yeh discloses the liquid cooling device according to claim 1 as discussed above. Yeh also discloses wherein the channel structure comprises a first portion and a second portion (Fig. 8, 71 and 72), the first portion and the second portion are not directly in fluid communication with each other (Fig. 8), the second tank is in fluid communication with the first tank via the first portion of the channel structure (Fig. 8), and the third tank is in fluid communication with the first tank via the second portion of the channel structure (Fig. 8).
With respect to claim 6, Yeh discloses the liquid cooling device according to claim 1 as discussed above. Yeh also discloses wherein a first opening direction of the first connector is different from a second opening direction of the second connector (Fig. 8, the two locations of 76 and 77 meet the broad location of different directions).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 12, 15-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US Publication No.: 2007/0175610) in view of Hanafusa (US Publication No.: 2011/0186277).
With respect to claim 2, Yeh discloses the liquid cooling device according to claim 1 as discussed above. Yeh also discloses wherein the second tank and the third tank are located the same side of the first tank (Fig. 8, 68 and 69 are on a same side of 70).
Yeh does not disclose a distance between the second tank and the first tank is different from a distance between the third tank and the first tank.
Hanafusa teaches a heat exchanger with three tanks and a having a different distance between a second tank and a first tank and a third tank and the first tank (Fig. 1, passage from 3 to 5 is a shorter distance than passages from 4 to 5 or Fig. 11, P1 and P2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the distances between the tanks of Yeh to have different distances as taught by Hanafusa to have various heat exchanger properties to condense and cool the refrigerant (Para 0070).
With respect to claim 4, Yeh discloses the liquid cooling device according to claim 3 as discussed above. Yeh does not disclose wherein a length of the first portion is larger than a length of the second portion, such that a distance between the second tank and the first tank is larger than a distance between the third tank and the first tank.
Hanafusa teaches a heat exchanger with three tanks and a having a different distance between a second tank and a first tank and a third tank and the first tank (Fig. 1, passage from 3 to 5 is a shorter distance than passages from 4 to 5 or Fig. 11, P1 and P2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the distances between the tanks of Yeh to have different distances as taught by Hanafusa to have various heat exchanger properties to condense and cool the refrigerant (Para 0070).
With respect to claim 12, Yeh discloses a liquid cooling device (Fig. 1), configured to be in fluid communication with a heat absorbing component (16), comprising: a first tank (Fig. 8, 70), a second tank (Fig. 8, 68) and a third tank (Fig. 8, 69), wherein the second tank has a first connector (76), the third tank has a second connector (77), and the first connector and the second connector are configured to be in fluid communication with the heat absorbing component via pipes (Fig. 9, 76 and 77 are in fluid communication to 16); and a channel structure (71 and 72), wherein the second tank and the third tank are in fluid communication with the first tank via the channel structure (Fig. 8, 71 and 72 connect 68 and 69 to first tank 70).
Yeh does not disclose wherein a distance between the second tank and the first tank is larger than a distance between the third tank and the first tank, and a length of the third tank is smaller than a maximum width of the channel structure.
Hanafusa teaches a heat exchanger with three tanks and a having a different distance between a second tank and a first tank and a third tank and the first tank and a length of the third tank is smaller than a maximum width of the channel structure (Fig. 8, P1 and P2 from tank 3 into first tank 55 and third tank 52. Tank 55 is smaller than a maximum width of P1-P4 since it does not include 56). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the distances between the tanks of Yeh to have different distances as taught by Hanafusa to have various heat exchanger properties to condense and cool the refrigerant (Para 0070).
With respect to claim 15, Yeh and Hanafusa teach the liquid cooling device according to claim 12 as discussed above. Yeh also discloses wherein the channel structure comprises a first portion and a second portion (Fig. 8, 71 and 72), the first portion and the second portion are not directly in fluid communication with each other (Fig. 8), the second tank is in fluid communication with the first tank via the first portion of the channel structure (Fig. 8), and the third tank is in fluid communication with the first tank via the second portion of the channel structure (Fig. 8).
With respect to claim 16, Yeh and Hanafusa teach the liquid cooling device according to claim 15 as discussed above. Yeh also discloses wherein a first opening direction of the first connector is different from a second opening direction of the second connector (Fig. 8, the two locations of 76 and 77 meet the broad location of different directions).
With respect to claim 17, Yeh and Hanafusa teach the liquid cooling device according to claim 16 as discussed above. Yeh does not disclose the first opening direction of the first connector is perpendicular to the second opening direction of the second connector. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the location of the openings to be perpendicular to each other since it has been held that rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 18, Yeh and Hanafusa teach the liquid cooling device according to claim 17 as discussed above. Yeh also discloses wherein the first portion comprises at least one first channel in fluid communication with the first tank (71), the second portion comprises at least one second channel in fluid communication with the first tank (72), the first opening direction of the first connector is perpendicular to an extension direction of the at least one first channel of the first portion (rearranging the first opening to be perpendicular meets this claim limitation), and the second opening direction of the second connector is parallel to the extension direction of the at least one first channel of the first portion (77 is parallel to 71 and 72).
With respect to claim 19, Yeh and Hanafusa teach the liquid cooling device according to claim 18 as discussed above. Yeh also discloses wherein the first portion further comprises a plurality of first heat dissipation fins (73), the plurality of first heat dissipation fins are connected to the at least one first channel (Fig. 8), the second portion further comprises a plurality of second heat dissipation fins (73), and the plurality of second heat dissipation fins are connected to the at least one second channel (Fig. 8).
With respect to claim 20, Yeh and Hanafusa teach the liquid cooling device according to claim 19 as discussed above. Yeh also discloses wherein the at least one first channel comprises a plurality of first channels (71), the at least one second channel comprises a plurality of second channels (72), the plurality of first heat dissipation fins (73) are connected to two of the plurality of first channels that are adjacent to each other (Fig. 8), the plurality of second heat dissipation fins are connected to two of the plurality of second channels that are adjacent to each other (Fig. 8).
With respect to claim 21, Yeh and Hanafusa teach the liquid cooling device according to claim 12 as discussed above. Hanafusa also teaches wherein a length of the third tank is larger than a length of the second tank (Fig. 1, length of 4 is larger than 3).
With respect to claim 24, Yeh discloses a liquid cooling device (Fig. 1), configured to be in fluid communication with a heat absorbing component (16), comprising: a first tank (Fig. 8, 70); a second tank (Fig. 8, 68); a third tank (Fig. 8, 69), wherein the second tank has a first connector (76), the third tank has a second connector (77), the first connector and the second connector are configured to be in  fluid communication with the heat absorbing component via pipes (Fig. 8, connectors 77 and 78 are in fluid communication with 16); and a channel structure (71 and 72), wherein the second tank and the third tank are in fluid communication with the first tank via the channel structure (Fig. 8).
Yeh does not disclose wherein the channel structure has a recess, the third tank is entirely located in the recess, and the recess is configured to accommodate the heat absorbing component.
Hanafusa teaches a heat exchanger with channels or tubes having a recess and a third tank entirely located in the recess (Fig. 1, recess for tank 3). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the channels of Yeh to have a smaller channel length which creates a recess as taught by Hanafusa to have various heat exchanger properties to condense and cool the refrigerant (Para 0070).
It is noted that the phrases “is configured to accommodate the heat absorbing component” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh (US Publication No.: 2007/0175610).
With respect to claim 7, Yeh discloses the liquid cooling device according to claim 6 as discussed above. Yeh does not disclose wherein the first opening direction of the first connector is perpendicular to the second opening direction of the second connector. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the location of the openings to be perpendicular to each other since it has been held that rearranging parts of an invention involves only routine skill in the art. 
With respect to claim 8, Yeh teaches the liquid cooling device according to claim 7 as discussed above. Yeh also teaches wherein the first portion comprises at least one first channel in fluid communication with the first tank (71), the second portion comprises at least one second channel in fluid communication with the first tank (72), the first opening direction of the first connector is perpendicular to an extension direction of the at least one first channel of the first portion (rearranging the first opening to be perpendicular meets this claim limitation), and the second opening direction of the second connector is parallel to the extension direction of the at least one first channel of the first portion (77 is parallel to 71 and 72).
With respect to claim 9, Yeh teaches the liquid cooling device according to claim 8 as discussed above. Yeh also teaches wherein the first portion further comprises a plurality of first heat dissipation fins connected to the at least one first channel (73), and the second portion further comprises a plurality of second heat dissipation fins connected to the at least one second channel (73).
With respect to claim 10, Yeh teaches the liquid cooling device according to claim 9 as discussed above. Yeh also teaches wherein the at least one first channel comprises a plurality of first channels (71), the at least one second channel comprises a plurality of second channels (72), the plurality of first heat dissipation fins (73) are connected to two of the plurality of first channels that are adjacent to each other, and the plurality of second heat dissipation fins are connected to two of the plurality of second channels that are adjacent to each other (Fig. 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763